Name: Commission Regulation (EEC) No 1507/91 of 4 June 1991 re-establishing the levying of customs duties on products of category 9 (order No 40.0090) and products of category 39 (order No 40.0390), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 91 Official Journal of the European Communities No L 141 / 11 COMMISSION REGULATION (EEC) No 1507/91 of 4 June 1991 re-establishing the levying of customs duties on products of category 9 (order No 40.0090) and products of category 39 (order No 40.0390), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply originating in India, the relevant ceiling amounts to 131 and 101 tonnes respectively ; Whereas on 21 February 1991 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), and in ' particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex 1 and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in columns 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respecto of products of category 9 (order No 40.0090), and products of category 39 (order No. 40.0390), HAS ADOPTED THIS REGULATION : Article 1 As from 8 June 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0090 9 (tonnes) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (' OJ No L 370, 31 . 12. 1990, p. 39 . No L 141 /12 Official Journal of the European Communities 5 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission